Citation Nr: 9909775	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran has an unverified period of active 
service from September 1983 to October 1984, and a verified 
period of active service from October 1984 to June 1996. 

The Board notes that the June 1997 substantive appeal 
includes the issues of entitlement to service connection for 
migraine headaches, a bilateral shoulder disorder, and 
uterine fibroids, as well as the issues of entitlement to 
increased disability evaluations for rheumatoid arthritis and 
a left ankle disability.  However, in a December 1998 VA form 
21-4138 (Statement in Support of Claim), the veteran 
indicated she desired to withdraw all claims with the 
exception of the claims of entitlement to service connection 
for migraine headaches and bilateral shoulder disorder.  As 
such, all claims, with the exceptions of those mentioned in 
the December 1998 VA form 21-4138, are deemed withdrawn.  See 
38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  There is competent medical evidence that indicates the 
veteran's migraine headaches pre-existed her enlistment into 
the service, and increased in severity during her active 
service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a bilateral shoulder disorder 
related to her period of service.




CONCLUSIONS OF LAW

1.  The veteran's migraine headaches were aggravated by her 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.306(a) (1998).

2.  The veteran's claim of entitlement to service connection 
for a bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. 3.306(a).  This "presumption of aggravation" applies 
only when preservice disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Migraine Headaches.

In this case, the service medical records contain "Reports 
of Medical History" dated July 1983 and May 1984 and filled 
out by the veteran noting she suffered from severe headaches; 
such reports also contain notations by a medical examiner 
indicating that the veteran's headaches were not 
incapacitating.  Additionally, the service medical records 
contain numerous medical notations dating from December 1983 
to December 1995 which indicate that the veteran was treated 
for tension headaches and/or migraines which could last for 
periods of 3 days to 2 weeks at a time, and that some of 
these episodes had collateral effects such as photophobia, 
sonophobia, and nausea.

And, the post-service medical evidence includes a July 1996 
VA examination report which notes the veteran denied any 
headaches, nausea or vomiting at the time of the examination.  
However, an October 1997 VA examination report shows the 
veteran reported having headaches with nausea, photophobia, 
and sonophobia about 3 or 4 times per month, as well as that 
she is currently taking Inderal and Caferton in order to 
control her headaches.  

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that she suffers from 
migraine headaches which were aggravated during her period of 
service.  Specifically, the Board finds that the July 1983 
and May 1984 "Reports of Medical History" discussed above 
show she suffered from severe headaches prior to her entrance 
into the service, as well as that the notations by the 
examiner show that such headaches were not incapacitating.  
However, the Board also finds that the service records reveal 
the veteran's headaches increased in severity and intensity 
during her service, as shown by the numerous in-service 
medical notations noting she was treated for tension 
headaches and/or migraines which lasted from 3 days to 2 
weeks at a time.  Thus, as the evidence of record does not 
contain clear and unmistakable  evidence (obvious or 
manifest) that the increase in severity of the veteran's 
headaches is due to the natural progression of the disease, 
the presumption of in-service aggravation is for application 
in this case. 38 C.F.R. 3.306(a),(b); Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  Furthermore, the evidence 
demonstrates the veteran's symptomatology has been continuous 
and was in existence at the time of the veteran's last VA 
examination in October 1997.  See 38 C.F.R. § 3.303(b) 
(1998);  Savage v. Gober, 10 Vet. App. 488 (1997).  As such, 
the veteran has shown she is entitled to service connection 
for migraine headaches, and thus, service connection is 
granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303.

III.  Bilateral Shoulder Disorder.

The service medical records contain February 1996 notations 
indicating the veteran presented evidence of right shoulder 
swelling and pain.  Furthermore, March 1996 notations 
indicate the veteran reported falling on ice and landing on 
her shoulder, as well as note that she was treated for 
soreness of the right side and shoulder.  Moreover, May 1996 
notations indicate that the veteran reported pain all over 
her body, and that she was positive for arthralgia and 
rheumatoid arthritis. 

As to the post-service medical evidence, the evidence 
includes a July 1996 VA examination report noting the veteran 
reported bilateral intermittent shoulder pain, which 
increased with activities above her head, as well as reported 
numbness and tingling of the upper extremities and swelling 
over the anterior aspect of the shoulders.  However, upon 
examination, including an x-ray examination, the veteran was 
found to present evidence of bilateral shoulder joints within 
normal limits; and no evidence of impingement syndrome, 
swelling, redness, or rotator cuff tears.  The veteran was 
diagnosed with bilateral shoulder pain of unknown etiology.

A September 1997 VA examination report reveals the veteran 
had a normal range of motion of the right shoulder without 
swelling in the right acromioclavicular joint, but with 
crepitus and 2 plus tenderness.  As well, the report notes 
the veteran had a normal left shoulder with the exception of 
mild crepitus.  Finally, an October 1997 VA examination 
report indicates the veteran was diagnosed with a history of 
right shoulder bursitis and arthritis.  In this regard, 
however, the Board notes that neither the September 1997 VA 
examination report nor the October 1997 VA examination report 
contain any indication that the veteran is currently 
diagnosed with a bilateral shoulder disorder.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that she 
currently suffers from a bilateral shoulder disorder which is 
related to her in-service symptomatology or which is 
otherwise related to her period of service.  Specifically, 
the record does not contain any medical evidence showing that 
the veteran currently has been diagnosed with a bilateral 
shoulder disorder for which the law allows the award of VA 
benefits.  As the record stands, the veteran has failed to 
satisfy an essential element necessary to well ground her 
claim, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for a 
bilateral shoulder disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and her representative.  While the Board acknowledges 
the sincerity of these statements, the Board notes that 
neither the veteran nor her representative, as lay persons, 
are qualified to offer a medical opinion regarding the 
diagnoses of the claimed disability or the etiology of any 
such disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the Court held that 
a veteran does not meet the burden of presenting evidence of 
a well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

As well, as the veteran has failed to meet her initial burden 
of submitting evidence which would well ground her claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which her 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Service connection for migraine headaches is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral shoulder disorder is 
denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

